Case 3:20-cv-00375-DPM Document 10 Filed 01/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
JOHNATHAN PEREZ PLAINTIFF
ADC #170678
v. No. 3:20-cv-375-DPM-J]V

BURSE, Officer, Mississippi County Jail;

JONATHAN SPRINGER, Officer,

Mississippi County Jail; ASHLEY, Officer,

Mississippi County Jail; and SAYRE,

Officer, Mississippi County Jail : DEFENDANTS

JUDGMENT

Perez’s complaint is dismissed without prejudice.

TPrgortoll p-

D.P. Marshall Jr.
United States District Judge

At Somunny POA
